Per Curiam:
We think that the statute in question (Insanity Law, § 87, as amd. by Laws of 1919, chap. 380) * did not contemplate any such examination as was had in this proceeding; that it was the duty of the magistrate to commit the person arrested to Bellevue if, at the time of arraignment, he, to the magistrate, was apparently insane. If he was not apparently insane, he must discharge him, and, furthermore, the only magistrate who had the right to commit this person was the magistrate presiding at the time he was arraigned, and so jurisdiction in this case was lost by transferring the case to another magistrate and by continuing the proceeding over a period of eight months before commitment.
The writ should be sustained and the relator discharged.
Rich, Kelly, Manning, Kelby and Young, JJ., concur.
Writ sustained and relator discharged.

 Since amd. by Laws of 1922, chap. 420.— [Rep.